BRAnnon, Judge,

(dissenting):

I am not ready to say that a county can be sued and com*536pelled to attend every justice on its contracts. A county court is part of the State government. The State can allow itself or a county to be sued, if at all, only in the manner and form and in the court it chooses. The Code, chapter 39, section 43, exempts county property from execution, and provides the writ of mandamus- to compel it to pay a debt. It has given that remedy. I contend that such is the only remedy, for reasons given in Ratliff v. County Court, 33 W. Va. 94; Canby v. Board, 19 Id. 93; Johnson v. Alderson, 33 Id. 473; Thomas v. Town, 39 Id. 526.
The Constitutional provisions as to jurisdiction of justices cited by Judge McWi-ioRteR, are simply the general scheme or plan or outline of jurisdiction, and do not take away the well known power of the legislature to prescribe particular remedies for particular grievances, or prescribe tribunals in which they shall be prosecuted. The fact that “judgment” is mentioned in said statute does not import that there may be suit in a justice’s court or elsewhere on a contract. Ordinary action to get a judgment may be brought against a county for unliquidated damages, as in tort; but not on contract. That must be by mandamus.